Citation Nr: 0528161	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
acetabular fracture, status post open reduction internal 
fixation, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for sciatic nerve 
decompression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1982.  She also had service in the Army Reserve, 
including a period of active duty for training from July 20 
to August 5, 1985.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  That rating 
decision, in pertinent part, denied an evaluation in excess 
of 30 percent for the veteran's service connected residuals 
of right acetabular fracture, status post open reduction 
internal fixation and sciatic nerve decompression.

In a November 2003 decision, the Board, in pertinent part, 
remanded the claim for additional development.  

Subsequently, a March 2005 rating decision increased the 
evaluation of residuals of right acetabular fracture, status 
post open reduction internal fixation, to 40 percent 
disabling, and assigned a separate noncompensable evaluation 
for sciatic nerve decompression.  Those ratings are currently 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected residuals of right 
acetabular fracture, status post open reduction internal 
fixation, are manifested by painful limited motion of the 
thigh, but no ankylosis, hip flail joint, nonunion or false 
neck of the femur. 

3.  The medical evidence  reflects clinical findings of 
sciatic neuropathy equivalent to mild incomplete paralysis of 
the sciatic nerve, without EMG evidence of active 
radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of right acetabular fracture, status post open 
reduction internal fixation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Codes 5250-5255 (2005).

2.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the sciatic nerve are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA  
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159 in the May 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in March 2004 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in May 2005 
and an SSOC was provided to the veteran.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in May 
2004, and March 2005.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112  (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection for residuals of right acetabular 
fracture, status post open reduction internal fixation and 
sciatic nerve decompression scar, was granted in December 
1996.  A 30 percent evaluation was assigned from September 
1993.  The veteran filed her claim for an increased 
evaluation in November 2000.  A March 2005 rating decision 
increased the evaluation of residuals of right acetabular 
fracture, status post open reduction internal fixation, to 40 
percent disabling, and assigned a separate noncompensable 
evaluation for sciatic nerve decompression.  Both ratings 
were made effective from November 2000, the date of her claim 
for increase.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.7 (2005) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Residuals of Right Acetabular Fracture, Status-post Open 
Reduction Internal Fixation

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Under Diagnostic Code  5252, 
limitation of flexion of the thigh to 10 degrees warrants the 
current 40 percent evaluation; that is the maximum available 
under that Code.  Limitation of extension of the thigh to 5 
degrees warrants assignment of a 10 percent evaluation under 
Diagnostic Code 5251.  There is no higher rating available 
under that code.  

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.  Ankylosis 
of the hip is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 
5250.  Favorable ankylosis in flexion at an angle between 20 
and 40 degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.

VA examination in February 2002 noted painful hip motion but 
no ankylosis.  

A VA examination was conducted in March 2005.  The veteran 
reported acute right hip pain on a daily basis, and she 
frequently used a cane for ambulation.  She had no 
dislocations or subluxations during the last year.  She could 
not run, climb to the roof of her house, or lift boxes.  She 
needed help to dress and undress, and to go to the bathroom.  
Right hip ranges of motion were as follows:  flexion, 85 
degrees; abduction, 20 degrees; extension, 10 degrees; 
internal rotation, 40 degrees; external rotation, 20 degrees; 
adduction, 10 degrees.  There was painful motion from the 
first degree to the last degree of range of motion.  There 
was no edema, effusion, instability, redness heat, or 
abnormal movement of the right hip.  There was severe 
tenderness to palpation of the right hip, and weakness of 
right hip muscles with the muscle strength graded as 4/5.  
She could walk unaided, with a limp.  There was no ankylosis, 
and the right hip joint was stable.  There was no leg length 
discrepancy.  

The veteran's residuals of right acetabular fracture, status 
post open reduction internal fixation, has been assigned the 
maximum 40 percent evaluation based on limitation of thigh 
flexion under Code 5252, even though the measured flexion far 
exceeded that for the maximum rating.  However, the rating 
was appropriate based on the examiner's comments regarding 
painful motion throughout the ranges of motion.  An 
evaluation greater than 40 percent is not available under 
Diagnostic Codes 5251, 5252, or 5253, as that is the maximum 
schedular rating.  There is no basis for a rating in excess 
of 40 percent based on limitation of motion due to any 
functional loss because the veteran is receiving the maximum 
schedular rating for limitation of motion of the thigh, 
absent evidence of ankylosis.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

No ankylosis has been demonstrated.  Nor has flail joint of 
the hip or nonunion or false neck of the femur been shown by 
the medical evidence of record.  Thus, the criteria for an 
increased evaluation under Codes 5250, 5254, or 5255 have not 
been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255 (2005).

Sciatic Nerve Decompression

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation for moderate 
incomplete paralysis of the sciatic nerve; and 40 percent for 
moderately severe incomplete paralysis of the sciatic nerve.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  Diagnostic Code 
8520. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

A VA examination was conducted in May 2004.  The veteran 
reported paresthesia and numbness along with decreased 
sensation of the right leg.  The examiner stated that she was 
independent in all activities of daily life and self-care.  
Her symptoms were compatible with sciatic nerve lesion.  
Sensory examination showed decreased pinprick in the right 
leg distally and a stocking-type distribution without any 
specific dermatomal, focal neuropathic or radicular pattern.  
Straight leg raising elicited right buttock pain and also 
pain in the right popliteal region.  Motor examination showed 
3.5/5 in the right lower extremity.  Patellar and Achillean 
reflexes on the right were hypoactive +1.  Symptoms were 
suggestive of neuropathy of the sciatic nerve.  
Electromyograph (EMG) testing showed no evidence of active 
radiculopathy.

Based on these findings, the Board concludes that the 
evidence approximates a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  This is based on findings of objective 
symptoms of sciatic neuropathy noted by the examiner.  In 
this respect, a rating higher than 10 percent is not found 
warranted in light of the severity of symptoms reported as 
well as findings noted from the EMG study, which did not 
reveal evidence of active radiculopathy.


ORDER

An evaluation in excess of 40 percent for residuals of right 
acetabular fracture, status post open reduction internal 
fixation, is denied.

An evaluation of 10 percent, and not in excess thereof, for 
sciatic nerve decompression, is granted, subject to the laws 
and regulations governing the payment of monetary awards.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


